Case: 4:20-cv-00030-DMB-RP Doc #: 16-1 Filed: 07/28/20 1 of 2 PagelD #: 142

   

S
centurion.

1593 Spring Hill Road
July 7, 2020 Suite 600
Vienna, VA 22182

VIA EMAIL
AND OVERNIGHT DELIVERY

Mr. Burl Cain

Commissioner

Mississippi Department of Corrections
301 North Lamar Street

Jackson, MS 39201

Re: Notice of Termination for Convenience
Dear Commissioner Cain:

| write to convey the difficult decision Centurion of Mississippi, LLC (Centurion) has made to end
its relationship with the Department. Pursuant to Amendment Two and as referenced in my
letter dated June 30", this letter serves as Centurion’s 90-day written notice of termination for
convenience, which would put the end date of the Contract at October 5, 2020. As our patients
always have and will come first, we need to agree upon a mechanism and timeline by which we
can transition services to your team or a third-party vendor, whichever the Department decides.

We are proud of the work we have achieved in partnership with the Department since Centurion
was first brought in under an emergency contract in 2015. Among other achievements, we have
improved on-site capabilities and training resulting in an 18 percent decrease in the number of
unnecessary ER trips, significantly reduced over-prescription of certain narcotics by more than
20 percent, and developed a telepsychiatry program and a well-staffed face-to-face psychiatry
program that provided almost 24,000 face-to-face appointments in 2019. However as we
previously shared, we do noi believe we can further improve the effectiveness of cur level of
care without additional investment from the Department in correctional staffing and
infrastructure along the lines of what we have already recommended.

We understand that the Department may need a longer pericd to transition services, and we are
open to discussions to extend this time, as required. However, it is important to Centurion that
any extension to which the parties may agree must conclude on or before the current contract's
end date of December 31, 2020.

As Centurion successfully proved in 2015, itis possible to take over these healthcare services

under a short term emergency contract, which would then allow the Department to go through a

more comprehensive RFP process, if it chooses. As you may be aware, three of Centurion’s
EXHIBIT

A
Case: 4:20-cv-00030-DMB-RP Doc #: 16-1 Filed: 07/28/20 2 of 2 PagelD #: 143

competitors have recently submitted open records requests for copies of our contract
documents, so it appears there is interest in the industry to contract with the Department.

Regardless of what strategy the Department chooses, Centurion will work closely with you
throughout this time to ensure a smooth transition of healthcare services. We appreciate the
opportunity to have worked with the Department over the past five years to improve the lives of
Mississippi's incarcerated population.

Sincerely,
ett UA

Steven H. Wheeler

Chief Executive Officer

Phone: 703.749.4600

Email: SWheeler@TeamCenturion.com

Cc: Deputy Commissioner McDonald (via email)
Deputy Commissioner McCarty (via email)
